Citation Nr: 1641554	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neurological disorder.

4.  Entitlement to service connection for a disability manifested by muscle and joint pain.

5.  Entitlement to a rating in excess of 10 percent for pleurisy with old granulomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  (The Veteran's file is now in the jurisdiction of the Waco, Texas RO.)  In September 2014, the Board reopened claims of service connection for low back and bilateral knee disabilities, and remanded these matters, as well as claims of service connection for a neurological disorder and a disability manifested by muscle and joint pain, and a claim for an increased rating for pleurisy.

The September 2014 Board decision also reopened and denied the Veteran's claim of service connection for a vision disorder, reopened and remanded the matter of service connection for an upper respiratory disorder, and denied service connection for diabetes mellitus, a disability manifested by abnormal weight loss, a skin disability and a disability manifested by hair loss.  An August 2015 rating decision granted service connection for a right knee disability and rhinitis.  

The issues of service connection for left knee, low back and neurological disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War Era.

2.  The Veteran's muscle and joint pain are reasonably shown to be manifestations of an undiagnosed illness associated with his service in the Persian Gulf. 

3.  The Veteran's pleurisy has been manifested by FEV-1 of at least 105 percent of predicted; FEV-1/FVC of at least 75 percent of predicted, and DLCO of at least 87 percent of predicted.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by muscle and joint pain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  A rating in excess of 10 percent for pleurisy with old granulomatosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6845 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2008 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the existence of a disability manifested by muscle and joint pain, and assess the severity of his lung disorder.  VA's duty to assist is met.
Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  His STRs show that in March 1992, he complained of left lower leg pain due to an accident while running.  He said he had a constant ache in the left hip through the leg down to his left knee.  In August 1992, he was referred to internal medicine with multiple somatic complaints, including pain along the left posterior leg.  On November 1992 service separation examination the musculoskeletal system was normal on clinical.  

On March 2009 VA respiratory examination, the Veteran stated he occasionally felt short of breath at rest or when climbing stairs.  Examination found the lungs clear and breath sounds normal throughout.  Pulmonary function studies showed that FVC was 113 percent predicted; FEV-1 was 115 percent predicted; FEV-1/FVC was 79 percent predicted; and DLCO was 108 percent predicted; the studies were considered normal.  The diagnosis was chronic bronchitis.  The examiner indicated there was no significant disability.  

On September 2009 VA general medical and Persian Gulf examination, the Veteran stated he was exposed to black smoke, oil fires, burning trash, feces and pesticides.  He described aches involving the ankles and occasionally the hands.  The diagnosis was ankle arthralgias.  The examiner opined that it was at least as likely as not related to the Gulf War or undiagnosed illness.  

On May 2015 VA fibromyalgia examination, the Veteran stated he had shooting, fleeting pain that was migratory and might affect any part of his body.  He reported paresthesias in his hands and feet and joint pain in the hands, elbows and right shoulder.  He said he had frequent myalgias in the calves and thighs.  He also reported nocturnal muscle spasms.  It was noted the Veteran had tender points at the anterior aspect of the interspaces between the transverse processes of C5-C7 on the right; the right trapezius muscle; the right supraspinatous muscle; the right lateral epicondyle; and the right knee.  The examiner noted that she reviewed the records.  She stated that the STRs showed several notations of complaints of myalgias, but these were in the setting of a diagnosis of viral syndrome.  There was no diagnosis of fibromyalgia during active duty.  It was noted the Veteran was not being treated for fibromyalgia.  The examiner stated the Veteran did not have fibromyalgia, and did not have diagnostic findings on examination.  

On May 2015 VA respiratory examination, the Veteran stated he had a pressure-type pain in the right anterior chest, which was intermittent and associated with phlegm production.  He said he had occasional wheezing and dyspnea, which was aggravated by exertion.  It was noted that his respiratory condition did not require use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  Examination found the lungs clear to auscultation, without crackles or wheezing.  A pulmonary function test found FVC was 105 percent predicted; FEV-1 was 105 percent predicted; FEV-1/FVC was 75 percent predicted; and DLCO was 87 percent predicted.  All results, except for DLCO, were post bronchodilator.  The examiner noted that the pulmonary function test was normal.  The diagnosis was pleurisy with old granulomatosis.  The examiner stated that the Veteran's respiratory condition did not impact on his ability to work.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  
Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  To establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

On September 2009 VA examination the Veteran reported aches in his ankles and hands, and the diagnosis was arthralgia [joint pain] of the ankles.  The examiner opined that the complaint was due to the Veteran's service in the Persian Gulf or an undiagnosed illness.  On May 2015 VA examination, the Veteran described pain in various parts of his body, including the hands, elbows and right shoulder.  Clinical examination found that the Veteran he had tender points at the right trapezius muscle, the right supraspinatous muscle, and the right lateral epicondyle; the examiner stated the Veteran did not have fibromyalgia, and indicated that the pain, aching, and tenderness found were not "diagnostic", i.e., were insufficient to establish a diagnosis of a known disability entity.  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that this evidence establishes that the Veteran has an undiagnosed illness manifested by joint and muscle pains, and that service connection for such disability under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is warranted.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's pleurisy is rated under the General Rating Formula for restrictive lung disease.  38 C.F.R. § 4.97, Code 6845.  This provides for a 10 percent rating when FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 percent predicted.  Higher ratings require that greater degrees of respiratory impairment be shown.  38 C.F.R. § 4.97, Code 6845.  Ratings under Codes 6822 through 6847 will not be combined.  A single rating will be assigned under the code that reflects the predominant disability, with elevation to the next higher rating where the severity of the disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's service connected lung disability ease is rated under the General Rating Formula for Restrictive Lung Diseases (General Formula) which is based on findings on pulmonary function studies (PFTs).  The Veteran underwent such testing in March 2009 and May 2015 VA respiratory examinations.  On both occasions the studies were considered normal.  Notably, on both occasions, of the three types (FEV-1, FEV-1/FVC, DLCO) of results reported only the FEV-1/FVC ratio findings (79 and 75) warrant a compensable rating under the General Formula, and those findings fall squarely within the parameters of the criteria for a 10 percent rating.  Accordingly, a rating in excess of 10 percent is clearly not warranted under the schedular criteria.  

The analysis turns to whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's lung disability are encompassed by the criteria for the schedular rating assigned.  He has not alleged any manifestations or functional impairment of function not encompassed by the schedular criteria for the current ratings, and VA examiners have not found any symptoms or impairment not reflected by the schedular rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran alleged, that his service connected lung disability prevents him from being gainfully employed; there is no indication in the record that by virtue of this disability he is rendered incapable of gainful employment.  On May 2015 VA examination the examiner specifically indicated that the Veteran's lung disability does not impact on his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised in the context of the instant claim for increase.


ORDER

Service connection for an undiagnosed illness manifested by muscle and joint pain is granted.

A rating in excess of 10 percent for pleurisy with old granulomatosis is denied.  


REMAND

The Veteran seeks service connection for low back and left knee disabilities.  On May 2015 VA examination of the back, he reported that he sought treatment for back pain from private physicians around 1993 (just after separation), but did not recall a diagnosis.  The Board notes that in October 2014 the AOJ asked him to provide information concerning treatment he had received for his back from private providers, and that he did not respond.  However, as he has since reported he was indeed treated for his back by a private provider (and records of treatment for the claimed disability so soon following service would clearly be pertinent evidence), another attempt to secure such evidence is necessary.  

On May 2015 VA examination of the back and knees, the examiner concluded that such disabilities were not related to service.  The RO thereafter granted service connection for a right knee disability.  The Veteran's representative has raised a new argument that the claimed low back and left knee disabilities are secondary to the (now service-connected right knee disability).  Under such circumstances development for an advisory medical opinion regarding a nexus between  the right knee disability and the disabilities remaining on appeal is necessary.

The Veteran also seeks service connection for a neurological disability.  Private medical records show that in August 1995  he reported intermittent neuropathies with weakness and hand grip.  It was noted he had had recently sustained a neck injury.  The assessment was neuropathy involving the upper extremity.  In January 1999, he stated he had right leg weakness.  Later that month, it was noted he had a neuropathy type sensation on the right upper leg.  It was noted that at first there was some slight paresthesia, but he was developing more of an anesthesia sensation over the lateral thigh.  The assessment was neuropathy of the right lateral thigh.  In September 2002, he reported paresthesias of the left arm of three weeks duration.  It was noted that he had a slight decrease in motor strength.  The assessment was left arm weakness.  The examiner indicated that there were questions whether the findings were muscular in nature, and whether the arm pain might be neuropathy due to diabetes mellitus.  

On May 2015 VA neurology examination, the examiner stated the Veteran had no history or findings relating to a central nervous system condition.  However, she did not account for (or acknowledge) the findings noted above.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for low back, left knee and neurological disabilities, and to submit authorizations for VA to secure complete records from all private providers, to specifically include the treatment he received in 1993.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers.  

2.  After the development ordered above is completed, the AOJ should arrange for the record to be returned to the May 2015 VA examiner (or forwarded to another appropriate physician) for review and advisory medical opinions regarding the likely etiology of the Veteran's left knee and low back disabilities, to specifically include whether it is at least as likely as not (a 50% percent or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by the now service-connected right knee disability.  The consulting physician should also provide an opinion addressing whether it is at least as likely as not that the Veteran has an undiagnosed illness manifested by neurological signs or symptoms.  If further examination of the Veteran is needed for the opinions sought, such should be arranged.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


